Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
Learned counsel for appellants again calls our attention to Shelton v. Pease, 10 Mo. 473, and suggests that it was decided in that case that there could be no recovery on a covenant of general warranty, identical with that before us in the present case, as on a covenant against encumbrances, but that the recovery must be on the covenant of warranty.
We think that the covenant in the Denver deed in the case at bar, whilst a covenant of warranty, was intended to include, and did expressly include, the covenant against encumbrances ; by which we understand a covenant that the estate was free, and should remain free, from encumbrances done or suffered by the grantor, or those under whom he holds. In City of St. Louis v. Bissell, 46 Mo. 157, a similar covenant, that the grantor “shall and will warrant and defend the title to the said premises unto the said party of the second part, its successors and assigns, against the lawful claim and demand of all persons whomsoever ” (such is the language in that deed), was held to be a covenant against encumbrances, damages for the breach of which depend upon the value of the encumbrance, without reference to the value of the laud or the purchase-money, the covenantee being held there (as we hold him in the present case) entitled to recover what he paid to extinguish the encumbrance if he paid a reasonable and fair price. The point in Shelton v. Pease seems to be that the general covenant is restrained by the special covenant, and that the special covenant was not a covenant to pay the mortgage-debt, and that the payment of the mortgage by the grantee was no breach of the covenants of general warranty, or of quiet enjoyment. We do not understand Shelton v. Pease as being in conflict with The City v. Bridwell, or as compelling us to construe the covenant before us otherwise than as a covenant against encumbrances.
The application for a rehearing is denied.
All the judges concur.